Citation Nr: 1504968	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction lies with the RO in Montgomery, Alabama.

In December 2013, the Veteran testified before the undersigned at the RO in Montgomery.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in November 2010.  There, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service because service treatment records showed normal hearing at entrance to and separation from service.  

The examination is inadequate for several reasons.  First, it is well-established in case law that service connection for hearing loss disability is not precluded by "normal" hearing at separation.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Second, a review of in-service audiometric testing does not reveal "normal" hearing at separation and entrance per Hensley.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  VA utilizes ISO-ANSI standards in determining hearing loss disabilities.  When converted to ISO-ANSI standards, the November 1966 entrance examination reveals several readings greater than 20 decibels, indicating some level of hearing loss.  See Hensley, 5 Vet. App. at 157 (threshold for normal hearing is from 0 to 20 decibels, higher readings indicate some level of hearing loss).  Likewise, while conducted after November 1967, it appears that the November 1969 separation examination's results may have been recorded in ASA units.  When converted to ISO-ANSI units, several readings are greater than 20 decibels, also indicating some level of hearing loss.  An addendum opinion therefore is required to rectify these inadequacies.  Additionally, upon remand, updated VA outpatient records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since March 2012. 

2. Return the claims file to the November 2010 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should respond to the following:

(a) Discuss whether audiometric testing results from the April 1968 and November 1969 examinations are recorded in ASA or ISO-ANSI units.

(b) Convert all in-service audiograms recorded in ASA units to ISO-ANSI units.

(c) Then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus and bilateral hearing loss was incurred in service or is otherwise related to his conceded noise exposure during service.  In addressing this question, please accept as true that the Veteran sustained acoustic trauma during service, and please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service to support the opinion.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then readjudicate the claim, and if the benefits sought on appeal remains denied, issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


